A more efficient and fairer retail market (short presentation)
The next item is the report by Anna Maria Corazza Bildt, on behalf of the Committee on the Internal Market and Consumer Protection, on a more efficient and fairer retail market.
rapporteur. - Mr President, did you know that retail provides almost 20 million jobs and continued to employ throughout the crisis? Our report is about creating more jobs in Europe. The time has come to recognise that retailers are drivers of growth. Did you know, and can you imagine, that if you buy a toy in one Member State for your child, you have to retest it to get additional certification in another Member State? Did you know that you have to repack a cheese to market it on a cross-border basis? What a waste.
Our report is about removing borders and barriers to the free movement of goods and services. This is the backbone of European integration and the single market. For the first time we are putting retail on the map of EU policy-making. This has never been done before. I am very grateful to shadows and colleagues who have made a great contribution in making a cross-political commitment to call for an action plan for retail, based on a long-term and holistic approach.
I am really glad that this has been anchored in the new Single Market Act. We are not shying away from controversial issues: unfair commercial practices, private labels, extra fees, to name but a few, as well as tax and trade laws. I know how many colleagues care about people and consumers with reduced mobility or who live in remote and isolated areas or in town centres. We are calling for action on this as well.
Actually our entire report is a call for action. We are asking Member States to implement and enforce existing internal market legislation and competition law, goods packages, service directives, the Small Business Act and to remove the hidden and hideous new restrictions that have been put up in recent years.
We call on the Commission to take tough measures against breaches of internal market legislation, to crack down on unfair commercial practices, to create a true common European payment area and to remove obstacles, especially for e-commerce. We asked the stakeholders to accept their shared responsibility - with regard to the environment and corporate social responsibility - and to continue to innovate as they are doing. They also have to invest more in skills and competence-building.
I am really grateful that colleagues in committee overwhelmingly trusted my line, based on self-regulation. Measures imposed top-down and parachuted will not yield better results or be more efficient than measures that the retailers throughout the supply chain would themselves adopt, share, shape and own. This will require much more commitment from us in public-private partnerships.
This is my first report. In eight months of consultation it has been a fantastic journey, which has already produced results. We have seen more direct, more intense and more constructive dialogue from people whose relationships used to be solely confrontational. I am very encouraged to see these signs of commitment and shared responsibility from the retail community.
Please, colleagues, let us give voluntary initiative a chance. But we also want to see concrete results. The time for denial is over. That is why, in the report, we gave ourselves an instrument to continue to assess progress and keep all parties engaged with the yearly retail round table. This is a living report.
From the Vikings to Venice, trade has always been a force of progress, economic development and peace. Let us keep up our commitment to putting the real economy at the centre of the political agenda. We should not give in to the wind of protectionism that is blowing throughout Europe. We should keep our commitment and stand up for a truly border-free Europe.
Mr President, it gives me great pleasure to speak again this evening both as committee chairman and as the shadow rapporteur for this really important report. I want to congratulate Anna Maria Corazza Bildt on the very ambitious and very courageous way in which she tackled this report. She had a clear vision of what she wanted to achieve and she has carried it through, and she has cooperated effectively with everyone involved. That is crucial, and she does not exaggerate the importance of what the committee has achieved.
As she said, we have had visits and representations from people in the retail sector whom we had never seen before and who had never engaged with the European Parliament before. And yet, as she emphasises, retailers of all sizes are absolutely at the cutting edge both of the internal market and in delivering for consumers. That is the first point in many cases where consumer protection has to operate. So this is indeed a landmark report, but it is also one that demonstrates the value of the political initiative. We took up an embryo initiative from the Commission, a working document. The Commission had not decided to proceed to any sort of Green Paper. I now hope that they will take it more seriously. I think they will, as I hope Mrs Malmström will confirm later.
In conclusion, it is a great shame that in this Chamber we now do not have the chance to have a proper debate on really important reports, such as the one we have just heard about from Mrs Rapti and this report from Mrs Corazza Bildt. The procedures of this House need to be changed to allow us to engage with successful rapporteurs and to have really full debates on these issues, instead of these very truncated sessions that we are now forced to live with.
(PT) Mr President, it is true that the retail trade is under serious attack, particularly in countries where this trade is exercised by micro- and small family businesses, and where in some cases people's buying power is diminishing. In particular, less urban areas, where they play an important social role, are going through very difficult times. I am speaking from experience, that of my country, Portugal, where this family-based retail trade is currently the target of serious attacks, whether as a result of unequal trading due to unfair competition by the large retail outlets, or difficulties in accessing credit, or people's low buying power due to increasing poverty and unemployment.
Therefore, these are the details (which have already been brought up here but which I also wanted to add) to which I believe the Commission should pay greater attention.
(GA) Mr President, I was delighted by what the rapporteur Anna Maria Corazza Bildt said on this important matter.
I am pleased to have an opportunity to say a few words about it.
Coming from Ireland where we are in the middle of a difficult recession - IMF bail-out, etc. - I can see exactly where the problems in relation to retail are. One of the real issues here is the survival of businesses - SMEs - in town centres, etc. which are competing against the big multinationals. While we need regulation I am prepared to go along with self-regulation up to a point, but at the same time we have to ensure that the consumer, the processor, the producer and the retailer are all given fair play, and particularly that consumers can have confidence that they are getting fair value for money. I think what we can do at EU level is to give some kind of coherence to that, and certainly this is a start in that regard.
Mr President, honourable Members, the report we are discussing marks an important new step towards recognising the key position that the retail sector occupies in the internal market, as discussed in the Commission's 'Retail market monitoring report' of July 2010. I would therefore like to thank Mrs Corazza Bildt for her excellent work and for this draft report.
The Commission also strongly believes that this sector ...
(The President interrupted the speaker)
requires special attention, as it is a vital element of Europe's economy. The Commission has demonstrated this belief in its report on monitoring the retail market and through the Single Market Act.
The Commission is therefore delighted that Parliament is in favour of the general approach proposed in the July 2010 report, which looks not only at economic performance in the retail sector, but also at the direct impact that practices and decisions in this sector have on citizens, consumers, employees, farmers and small and medium-sized enterprises (SMEs), not to mention on the environment.
The Commission also recognises the need to coordinate the various policies and initiatives relating to this sector. We are therefore going to examine the possibility of producing a Europe-wide action plan for the retail sector, which would put in place a more explicit, coherent strategy for the sector, whilst at the same time being based on the initiatives already developed by the Commission, such as the High Level Forum for a Better Functioning Food Supply Chain, or the sustainable development initiatives.
I also welcome all the initiatives proposed in the report that are aimed at improving dialogue between the institutions and the parties involved, such as the 'Retail Market Roundtable' to be organised by the European Parliament.
I have taken note that Parliament wishes certain problems that we identified in our report of July last year to be dealt with as priority areas. Among these, I will mention in particular the continuing, largely unjustified, obstacles to the free movement of goods and services, especially the ongoing difficulties that businesses have in accessing certain markets.
I would also like to mention the growing problems of the accessibility of shops and access to e-commerce faced by consumers, especially the most isolated. In this respect, I would like to highlight Parliament's concerns over some national rules that may place restrictions on operators from other Member States who try to establish themselves in that country.
Unfair contractual and trade practices between businesses are a matter of concern that both our institutions share. The Commission has begun working on the subject, and within the next few months it plans to adopt a communication, in line with what Parliament is asking for, on the national legal and regulatory frameworks governing unfair business practices, the problems these raise from the EU point of view, and whether or not it would be beneficial to take some action.
The final shared concern I would like to mention is the need to encourage sustainable consumption.
To conclude, Mr President, the Commission is delighted that the retail sector's rightful place is being emphasised, considering its economic and social importance and its importance for society as a whole. The Commission will give the issues associated with this sector the full attention they deserve, in close collaboration with the European Parliament.
The debate is closed.
The vote will take place on Tuesday, 5 July 2011.